        Case 2:12-md-02323-AB Document 10929 Filed 12/20/19 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
 PLAYERS’ CONCUSSION INJURY LITIGATION MDL No. 2323

 Kevin Turner and Shawn Wooden, on behalf
 of themselves and others similarly situated,
                                           Plaintiffs,
              v.
 National Football League and NFL Properties, LLC,
 successor-in-interest to NFL Properties, Inc.,
                                         Defendants.

 THIS DOCUMENT RELATES TO:

 John D. Giddens, P.A. v. Jocelyn Borgella
 Attorney Lien Dispute
 (Doc. No. 7642)


                           REPORT AND RECOMMENDATION

DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE                                             December 19, 2019

       Before the Court for Report and Recommendation is a Notice of Attorney’s Lien (“Lien”)

and a Petition to Establish Attorney’s Lien (Doc. No. 7642) seeking attorney’s fees and costs from

any Monetary Claim to be paid to Settlement Class Member Jocelyn Borgella, which were filed

on May 17, 2017 by John D. Giddens, P.A. (“Giddens”). Mr. Borgella is currently represented by

Dolan Dobrinsky Rosenblum, LLP (“Dolan”). On March 28, 2018, the Claims Administrator

issued a Notice of Lien to Dolan. On September 19, 2019, the Claims Administrator issued a

Notice of Monetary Award Claim Determination.

       The District Court referred all Petitions for individual attorney’s liens to this Magistrate

Judge. (Doc. No. 7746). Rules Governing Attorneys’ Liens (“Rules”) were adopted on March 6,
        Case 2:12-md-02323-AB Document 10929 Filed 12/20/19 Page 2 of 5



2018 and amended on October 3, 2018. (Doc. Nos. 9760 and 10283). In accordance with these

rules, the Claims Administrator has referred the Lien Dispute and the Withdrawal to this Court for

Report and Recommendation.

       Pursuant to Rule 24, Giddens and Dolan submitted a Withdrawal of Attorney’s Lien

Dispute (the “Withdrawal”) dated December 17, 2019. The Withdrawal clearly indicates the

percentage of the Award that each law firm will receive and sets forth an agreement as to how to

disburse any portion of the 5% holdback that may be released in the future. The agreement was

negotiated by law firms that were informed and concerned about their own interest. Upon review

of the Withdrawal and the contingency fee agreements, and in consideration of the Presumptive

Fee Cap (Doc. No. 9863), we conclude that the fee to be paid to each firm is reasonable, does

not exceed the percentage for which the parties contracted, and that the collective fees are

within the percentage allowed under the 22% Presumptive Fee Cap. Accordingly, we conclude

that the Withdrawal should be granted and that the Claims Administrator should be ordered to

distribute the attorneys’ fees to Giddens and Dolan as set forth in the Withdrawal. 1 We also

have reviewed the lists of itemized costs submitted by each firm and the provision of the fee

agreements Mr. Borgella entered into with the firms that provided for reimbursement of costs

expended by counsel. We conclude that Giddens and Dolan are entitled to the costs asserted.




1
   Pursuant to the Court’s Order Regarding Withholdings for Common Benefit Fund (Doc. No.
10104), 5% of the Award is currently being held in the Attorney’s Fees Qualified Settlement Fund,
where it must remain until further order of the Court. The Claims Administrator will ensure that
if any portion of those funds are later released they will be paid pursuant to the agreed terms in the
Withdrawal.
                                                   2
        Case 2:12-md-02323-AB Document 10929 Filed 12/20/19 Page 3 of 5



                                    RECOMMENDATION

       AND NOW, this 19th       day of December, 2019, it is respectfully RECOMMENDED that

the withdrawal of lien dispute be GRANTED and the Claims Administrator be ordered to

distribute the attorneys’ fees and costs as is set forth in the Withdrawal submitted by the Parties

and in accordance with the provisions of the Settlement Agreement and all Court Orders regarding

implementation. The remainder of the currently withheld funds should be distributed to Mr.

Borgella.

       The Parties may file objections to this Report and Recommendation. See Rule 25(d).




                                                     BY THE COURT:



                                                     /s/ David R. Strawbridge, USMJ
                                                     DAVID R. STRAWBRIDGE
                                                     UNITED STATES MAGISTRATE JUDGE




                                                3
       Case 2:12-md-02323-AB Document 10929 Filed 12/20/19 Page 4 of 5



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA



 IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
 PLAYERS’ CONCUSSION INJURY LITIGATION MDL No. 2323

 Kevin Turner and Shawn Wooden, on behalf
 of themselves and others similarly situated,
                                          Plaintiffs,
             v.
 National Football League and NFL Properties, LLC,
 successor-in-interest to NFL Properties, Inc.,
                                        Defendants.

 THIS DOCUMENT RELATES TO:

 John D. Giddens, P.A. v. Jocelyn Borgella
 Attorney Lien Dispute
 (Doc. No. 7642)


                                             ORDER

       AND NOW, this           day of                       , 2020, upon consideration of the

Report and Recommendation of United States Magistrate Judge David R. Strawbridge (ECF No.

_______), and no objection having been docketed, it is ORDERED that:

       1.     The Report and Recommendation is ADOPTED;

       2.     The Withdrawal of the Lien Dispute is GRANTED; and

       3.     The Claims Administrator is ORDERED to disburse the withheld funds for

attorneys’ fees and costs in accordance with this decision, the provisions of the Settlement

Agreement, and all Court Orders regarding implementation.
Case 2:12-md-02323-AB Document 10929 Filed 12/20/19 Page 5 of 5



                                   BY THE COURT:




                                   ANITA B. BRODY, J.




                               2
